Exhibit 99.1 ARCA Biopharma announces first quarter 2017 financial results and provides business update Outcome of GENETIC-AF Phase 2B Interim Efficacy Analysis Anticipated in September 2017 Westminster, CO, May 15, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended March 31, 2017, and provided a business update. “We’ve made great progress so far this year, recently achieving enrollment of the 200th patient in the GENETIC-AF clinical trial. The strategies we’ve implemented have increased the rate of patient enrollment. We’d like to thank the investigators and the study patients, whose support and enthusiasm suggests a high unmet medical need for this patient population and potentially a substantial market opportunity if Gencaro is approved,” commented Dr. Michael Bristow, ARCA’s President and Chief Executive Officer. “We are focused on the upcoming DSMB interim efficacy analysis that will determine the next steps for this adaptive, seamless design trial – transitioning to Phase 3 and enrolling an additional 370 patients; completing Phase 2B with 250 patients; or, stopping immediately for futility.We expect the outcome of this interim efficacy analysis in September 2017.” Dr. Bristow further commented, “Atrial fibrillation is considered an epidemic cardiovascular disease based on the pace of increase in incidence in the United States and industrialized countries. There is also increasing evidence that compared to heart failure with sinus rhythm, heart failure with atrial fibrillation responds differently to medical therapy and needs to be approached as a separate disorder. We believe that a precision medicine approach to drug development in atrial fibrillation-heart failure, tailoring medical treatment to the individual genetic characteristics of patient subgroups, can potentially enable more effective therapies, improve patient outcomes and reduce healthcare costs.” First Quarter 2017 Summary Financial Results
